                                                         FILED
Case 6:20-cv-00479-ADA Document 84 Filed 03/02/21 Page 1 of 1
                                                        March 02, 2021
                                                     CLERK, U.S. DISTRICT COURT
                                                     WESTERN DISTRICT OF TEXAS

                                                                    lad
                                                  BY: ________________________________
                                                                          DEPUTY
